DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 05/18/2022.
Applicant’s cancelation of claim 14 is acknowledged and require no further examining.  Claims 1-12 are withdrawn for being drawn to the non-elected invention.  Claims 13 and 15-27 are pending and examined below.

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference McGregor (5113917).
Regarding claim 13, McGregor discloses an apparatus comprising:
a control device (column 10 line 8);
a filling station (22) including:
a filling spout (40) for filling an open-mouth bag (26); and
a plurality of grippers (32, 100, 152, 158),
wherein the plurality of grippers (32, 100, 152, 158) comprise at least:
feeding grippers (32, 158) for holding the empty open-mouth bags (26) during the feeding to the filling station (22);
holding grippers (152) for holding the open-mouth bags (26) in the filling station (22); and
discharge grippers (100) for holding the filled open-mouth bags (26) during the discharge from the filling station (22); and
a conveyor device (24) extending up to beneath the filling station (22) for supporting and for transporting the filled open-mouth bags (26),
wherein the filling station (22) accommodates the filling spout (40) together with the holding grippers (152) in a height-adjustable supporting structure (38),
wherein the filling station (22) is suitable for lowering the support structure (38) with the filling spout (40) and the holding grippers (152) and for taking over the open-mouth bag (26) with the holding grippers (152), and
wherein the filling station (22) is suitable for elevating the supporting structure (38) with an appended open-mouth bag (26) so that the bottom end is freely suspended above the conveyor device (24).
(Figures 10-15 and Column 2 lines 62-68, Column 3 lines 22-48, 52-66, Column 4 lines 18-19, 39-45, Column 10 lines 5-18)
Regarding claim 14, McGregor discloses the filling station (22) is suitable for lowering the supporting structure (38) with the appended open-mouth bag (26) onto the conveyor device (24). (Figure 14-15 and Column 4 lines 29-38)
Regarding claim 15, McGregor discloses the filling station (22) is suitable to lower the supporting structure (38) with the appended open-mouth bag after filling begins so that the bottom end of the open-mouth bag rests on the conveyor device (24) at least for part of the filling process. (Column 4 lines 29-38)
Regarding claim 16, McGregor discloses the control device (column 10 line 8) and the filling station (22) are configured and set up:
to lower the supporting structure (38) with the filling spout (40) and the holding grippers (152) to take over the open-mouth bag (26) with the holding grippers (152); and
to elevate the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to be freely suspended above the conveyor device (24) as filling begins.
(Figure 14-15 and Column 3 lines 52-66, Column 10 lines 5-18)
Regarding claim 17, McGregor discloses the control device (column 10 lines 8) and the filling station (22) are configured and set up to lower the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to rest on the conveyor device (24) during part of the filling process. (Column 4 lines 29-38, Column 10 lines 5-18)
Regarding claim 18, McGregor discloses at least one compacting device (166). (Column 4 lines 50-55)
Regarding claim 19, McGregor discloses the compacting device (166) is disposed beneath a bearing surface of the conveyor device (24). (Column 4 lines 50-55)
Regarding claim 20, McGregor discloses a drive (column 6 line 15) for elevating and lower the support structure (38). (Column 6 lines 11-15)
Regarding claim 23, McGregor discloses the filling spout (40) is configured as a flap spout suitable to enter an open-mouth bag (26). (Figure 10-12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5113917) as applied to claim 13 above, and further in view of reference Schütte et al. (2016/0001909).
Regarding claim 21, McGregor discloses the claimed invention as stated above but do not disclose the feed grippers and the discharge grippers are fastened to a support frame of a gripper conveying device.
Schütte et al. discloses packaging machine (30) comprising: a control device (57); a filling station (53), and gripper conveying device (45), wherein the gripper conveying device comprises feeding grippers and discharge grippers. (Figure 1 and Page 4 paragraph 59, 64, 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Kölker by incorporating the control device as taught by Schütte et al., since such a modification would ensure the feeding of bags to the filling station and removable of bags from the filling station are moved synchronously, thereby making the overall apparatus more reliable.
Regarding claim 22, McGregor modified by Schütte et al. disclose the gripper conveying device (Schütte et al. – 45) comprises swing arms (Schütte et al. – 46) and a pendulum device (Schütte et al. – 50). (Figure 1)
Regarding claim 24, McGregor disclose the claimed invention as stated above but do not disclose the conveyor device is height-adjustable.
Schütte et al. discloses packaging machine (30) comprising: a control device (57); a filling station (53), and conveyor device (51), wherein the conveyor device (51) is height-adjustable. (Figure 1 and Page 4 paragraph 59, 64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the conveyor device of McGregor by incorporating the height-adjustable conveyor device as taught by Schütte et al., since such a modification would allow the apparatus to accommodate different size bags, thereby making the overall apparatus more versatile.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5113917) as applied to claim 13 above, and further in view of reference Kölker (DE 102007015251).
Regarding claim 25, McGregor disclose the claimed invention as stated above but do not disclose a roll accommodation for accommodating a tubular film roll.
Kölker disclose an apparatus comprising: a filling station (60); and a roll accommodation (19) for accommodating a tubular film roll (15) and/or a bag forming station (9, 13, 17). (Figure 1 and Page 5 paragraph 28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of McGregor by incorporating the roll accommodation and bag forming station as taught by Kölker, since page 5 paragraph 28 of Kölker states such a modification would allow for desired bag length for be formed in the apparatus.
Regarding claim 26, McGregor modified by Kölker disclose a bottom seam station (Kölker – 13) for generating a bottom seal (Kölker – 39) and/or a top seam station (Kölker – 14) for closing the open-mouth bag (Kölker – 8). (Kölker – Figure 1 and Page 5 paragraph 28, Page 6 paragraph 31)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5113917) as applied to claim 13 above, and further in view of reference Barraclough (3112588).
Regarding claim 27, McGregor disclose, after filling the open-mouth bag (26), the open-mouth bag (26) is carried to a conventional sealing station. (Column 7 lines 5-13)
However, McGregor does not disclose a cooling station.
Barraclough disclose a filling apparatus comprising: a sealing station (190, 191); and a cooling station (197, 198). (Column 14 lines 16-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of McGregor by incorporating the sealing station and cooling station as taught by Barraclough, since column 10 lines 44-48 of Barraclough states such a modification would allow for heat sealing while quickly removing heat in order to quickly preparing the bag for discharge.

Response to Arguments
The Amendments filed on 05/18/2022 have been entered.  Applicant’s cancelation of claim 14 is acknowledged and require no further examining.  Claims 1-12 are withdrawn for being drawn to the non-elected invention.  Claims 13 and 15-27 are pending in the application.

In response to the arguments of the rejection under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference McGregor (5113917), Examiner finds the arguments not persuasive.
Applicant states:
Unfortunately, the transport system 40 of, McGregor which receives the empty bag and which moves the bag upwards to over filling tube 146 so that the bag can be filled form bottom to top is called “filling spout 40” in McGregor.
However, this is not a filling spout according to the present invention The filling spout according to the present invention is a one-piece configuration of bag handling assembly 22 including the so-called filling spout 40 and filling tube 146 of McGregor.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one-piece configuration of bag handling assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 13 discloses a filling station including a filling spout for filling the open-mouth bag.  Claim 13 does not disclose a one-piece configuration of bag handling assembly.  Therefore, the argument that the filling spout of the disclosed invention is different from the filling spout of McGregor is rendered moot.
In column 3 lines 52-59 of McGregor, the bag gripping means (152) are disclosed to be “capable of supporting the bag 26 on the filling spout 40 as it is being filled with product”.  Since the element is referred to as a “filling spout” and is used for filling the bag with product, it is reasonably to interpret element 40 at the filling spout.
Applicant states:
In McGregor, there is a relative movement between the bag being filled (and the so-called filling spout 40) and the bottom end 150 of the fill tube 148 (See FIGs. 12 and 13 of McGregor). 
…
Instead, as recited in claim 13, the filling spout, gripers and bag move as a unit: “ the filling station accommodates the filling spout together with the holding grippers in a height-adjustable supporting  structure; the filling station is configured for lowering the supporting structure with the filling spout and the holding grippers and for taking over the open-mouth bag with the holding grippers;"

In column 3 lines 52-59 of McGregor, the bag gripping means (152) are disclosed to be “capable of supporting the bag 26 on the filling spout 40 as it is being filled with product”.  In column 3 lines 62-66, the bag gripping means (152) are disclosed to move “in a vertical path with the filling spout 40 and bag 26” (emphasis added).  In column 4 lines 18-20, the “filling spout 40 and bag gripping mechanism 152 are both mounted on a bag elevator assembly 38” (emphasis added).  In column 4 lines 35-38, the filled bag is disclosed to be “lowered by the bag elevator assembly 38 until the bag contacts and rest upon a conveyor belt 162 disposed beneath the vertical bottom-fill auger assembly” (emphasis added).
Therefore, McGregor does disclose a filling station that accommodates the filling spout together with the holding grippers in a height-adjustable supporting structure, wherein the filling station is configured for lowering the supporting structure with the filling spout and the holding grippers and for taking over the open-mouth bag with the holding grippers.

Applicant states:
In addition, there is a bag settling arm 166 provided in McGregor, which is moved in a vertical direction to support the bottom of the bag.  Thus the bottom of the bag is not freely suspended as recited in claim 13: “the filling station is suitable for elevating the supporting structure with an appended open-mouth bag so that the bottom end of the open-mouth bag is freely suspended above the conveyor device.”

In column 3 lines 36-48 of McGregor, the bag pickup and hanging mechanism (20) is configured to move the bag from a first position wherein the bag is “adjacent to the filling spout 40 such that the bag 26 is suspended from the pickup and hanging mechanism” (emphasis added).  The bag is also disclosed to be “gripped such that an operation portion of the filling spout 40 and the at least a portion of the fill tube 146 may be slidably received within the bag 26 to mount or hang the bag 26 on the fill tube 146 and the filling spout 40” (emphasis added).  Since the bag is suspended and hang from the filling station, the filling station is configured to elevating the supporting structure with an appended open-mouth bag so that the bottom end of the open-mouth bag is freely suspended.
Furthermore, in column 6 lines 31-38 of McGregor, the bag settling arm (166) is “positioned at a particular height relative to the bottom of a bag 26, which allows for many different sized bags 26 to be used, and also adds additional distance to the stroke or path that the bag settling arm 166 may traverse” (emphasis added).  In other words, the bag settling arm is situated away from the bottom of the bag and does not support the bottom of the bag.
Therefore, McGregor does disclose the filling station is suitable for elevating the supporting structure with an appended open-mouth bag so that the bottom end of the open-mouth bag is freely suspended above the conveyor device.
Applicant states:
In addition, it is described in Column 6, lines 51-60 of McGregor that settling arm 166 is also oscillated to compact/settle the product in the bag:
…
This, however, is contrary to one advantage of the present invention described at page 4 of the specification, explaining that height-adjustable bottom vibrators (compacting device) can be avoided by the present invention:

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avoiding height-adjustable bottom vibrators) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 13 discloses a height-adjustable supporting structure.  Claim 13 does not disclose vibrators (compacting devices) or the voiding of vibrators.  Therefore, the argument that McGregor discloses a bag settling arm is rendered moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 21, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731